Case 9:20-cr-00016-DWM Document 29 Filed 08/06/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 20-16-M—DWM
Plaintiff,
vs. ORDER
BILLY DEAN SMITH,
Defendant.

 

 

Before the Court is the United States’ Unopposed Motion for Preliminary

Order of Forfeiture. Defendant Billy Dean Smith appeared before the Court on
July 23, 2020, and entered a plea of guilty to Count I of the Indictment. He also
admitted the forfeiture allegation. Smith’s plea provides a factual basis and cause
to issue an Order of Forfeiture, pursuant to 18 U.S.C. § 2253(a). Accordingly,

IT IS ORDERED that the motion (Doc. 27) is GRANTED. Defendant Billy
Dean Smith’s interest in the following property is forfeited to the United States in
accordance with 18 U.S.C. § 2253(a):

e an iPhone 7, Model A1660 (Serial number C7CY78P6HG6W).

IT IS FURTHER ORDERED that the United States Marshals Service and
the Federal Bureau of Investigation are directed to seize the property subject to

forfeiture and further to make a return as provided by law.
Case 9:20-cr-00016-DWM Document 29 Filed 08/06/20 Page 2 of 2

IT IS FURTHER ORDERED that the United States shall provide written
notice to all third parties asserting a legal interest in any of the above-described
property and post on an official government internet site (www.forfeiture.gov) for
at least 30 consecutive days, as required by Rule G(4)(a)(iv)(C) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions, notice of this Order and the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, pursuant to 18 U.S.C.
§ 2253(a) and 21 U.S.C. § 853(n)(1), and to make its return to this Court that such
action has been completed. Upon adjudication of all third-party interests, if any,
the Court will enter a Final Order of Forfeiture.

Pug
DATED this day of August, 2020.

  
